TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 10, 2014



                                     NO. 03-14-00164-CV


                                   J. E. and B. K., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                         OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 6, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in that portion of the trial court’s judgment terminating the parental rights of J.E. However there

was reversible error in that portion of the court’s judgment terminating the parental rights of

B.K. Therefore, the Court affirms the portion of the trial court’s judgment terminating J.E.’s

parental rights, but reverses the portion of the trial court’s judgment terminating B.K.’s parental

rights and remands the case to the trial court to provide B.K. with appointed counsel and for a

new trial. Because J.E. and B.K. are indigent and unable to pay costs, no adjudication of costs is

made.